ORDER
PER CURIAM.
Farmington Neighborhood Preservation Association (Association), a Missouri nonprofit corporation, appeals from the trial court’s judgment dismissing its declaratory judgment petition for lack of standing.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).